Exhibit 10.1
 
SECOND OMNIBUS AMENDMENT
 
THIS SECOND OMNIBUS AMENDMENT (this "Amendment") is entered into as of August 4,
2016 (the "Amendment Date"), between Growblox Sciences, Inc., a Delaware
corporation (the "Company"), GB Sciences Nevada LLC, a Nevada limited liability
company ("GBS Nevada") and Pacific Leaf Ventures, LP (the "Investor").
 
R E C I T A L S
 
A. The Company and the Investor are parties to that certain Note Purchase
Agreement dated as of May 12, 2015 and made effective June 8, 2015 (as amended
from time to time, the "Purchase Agreement"), and a related Amended and Restated
6% Senior Secured Convertible Promissory Note in the nominal principal amount of
$2,750,000 (the "Note").
 
B. GBS Nevada and the Investor are parties to that certain Amended and Restated
Royalty Agreement dated as of February 8, 2016 (the "Royalty Agreement"). 
Unless otherwise indicated herein, all capitalized terms used herein have the
respective meanings set forth in the Purchase Agreement.
 
C. The Company, GBS Nevada and the Investor previously entered into an Omnibus
Amendment and Waiver, dated as of February 8, 2016 (the "First Amendment").
 
D. The Company, GBS Nevada and the Investor desire to further amend the Royalty
Agreement, the Note, and the First Amendment, and to enter into certain related
agreements in connection therewith, as set forth in this Amendment.
 
NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:
 
1. Funding of the Note.  The Investor and the Company acknowledge and agree that
the principal amount of loans advanced by the Investor to the Company under the
Note as of the date hereof is $2,595,195, which amount includes (i) $75,000 of
expenses incurred by the Investor at the Company's request in connection with
the sale of the Teco Facility, which expenses are hereby deemed to constitute
advances to the Company under the Note, and (ii) $500,000 of advances that have
been converted to common stock of the Company.  The Investor hereby commits to
make additional advances to the Company under the Note in the aggregate amount
of $154,805 no later than December 31, 2016 so that Investor shall have made
aggregate advances to the Company under the Note in the amount of $2,750,000.
 
2.    Amendment to Royalty Agreement. Section 1.2 of the Royalty Agreement is
hereby amended and restated in its entirety to read as follows:
 
"1.2  Royalty Payments.  In consideration of the transfer by PACIFIC LEAF of the
Intellectual Property pursuant to the Section 1.1, and the Support provided by
PACIFIC LEAF to GBS Nevada and GBS Delaware, during the period (the "Royalty
Period") commencing on the Effective Date and ending ten (10) years after the
date the first complete royalty payment in excess of twenty-five thousand
dollars ($25,000) is actually made to PACIFIC LEAF with respect to any fiscal
quarter under this Agreement (the "First Royalty Payment Date"), GBS Nevada
shall pay to PACIFIC LEAF within forty-five (45) days after the end of each
calendar quarter an amount equal to the Royalty Rate (defined below) multiplied
by the gross sales revenues of GBS Nevada and its subsidiaries from all sources
during the preceding fiscal quarter, including, without limitation (i) from the
sale of cannabis produced at the Teco Facility, (ii) from the sale of
 

--------------------------------------------------------------------------------



its cannabis at dispensaries operated by GBS Partners, and (iii) received by it
in respect of the Profits Interest issued to under the GBS Partners Agreements. 
The Royalty Rate at any time shall be equal to 16.4%; provided, however, that
following the later of (i) the seventh anniversary of the First Royalty Payment
Date, and (ii) the date that all amounts outstanding under the Note have been
repaid in full, the Royalty Rate shall be reduced to 8.2%.  Notwithstanding the
foregoing, (i) the maximum aggregate royalty payments to be made to PACIFIC LEAF
under this Agreement shall not exceed $2,420,000 with respect to any calendar
year, and (ii) in the event the royalty payment required to be paid to PACIFIC
LEAF with respect to any fiscal quarter exceeds GBS Nevada's Adjusted EBITDA (as
defined below) for such quarter, GBS Delaware shall be entitled to defer the
payment of such excess until the next royalty payment is to be made to PACIFIC
LEAF hereunder for the succeeding calendar quarter.  For the purposes hereof,
"Adjusted EBITDA" means, with respect to any calendar quarter, the sum of GBS
Nevada's (i) net income, (ii) interest expense, (iii) income taxes, (iv)
depreciation, and (v) amortization, minus the royalty payment to be made
hereunder to PACIFIC LEAF with respect to such calendar quarter.  Adjusted
EBITDA shall be calculated in accordance with U.S. generally accepted accounting
principles and consistent with the Company's financial statements it files with
the Securities and Exchange Commission.
 
3. Amendment to Note. Section 3A(viii) of the Note (Management of GBS Nevada)
Amendment is hereby deleted in its entirety.
 
4. Amendment to First Amendment Agreement. Section 7 of the First Amendment (GBS
Nevada Purchase Option) is hereby de
leted in its entirety.
 
5. Disclosure of Non-public Information.  Each of the Company and GBS Nevada
covenant and agree that until the Note has been repaid in full, unless the
provisions of this paragraph are expressly waived in writing by the Investor (i)
neither the Company nor GBS Nevada shall disclose to the Investor any non-public
information with respect to the Company or any of its subsidiaries (including
GBS Nevada) that could be deemed to be material to an investor in the common
stock of the Company, and (ii) in the event the Company or GBS Nevada discloses
such information to the Investor in violation of clause (i) above, the Company
shall immediately disclose such information in a Current Report on Form 8-K
filed with the Securities and Exchange Commission.
 
6. Issuance of Common Stock and Warrant.  In consideration of the agreements of
the Investor under this Amendment, the Company shall issue to the Investor
immediately following the execution of this Amendment (i) 1,000,000 shares of
the Company's common stock, and (ii) a five-year warrant to purchase 1,500,000
shares of the Company's common stock at a price equal to the closing price of
the common stock on the date hereof, substantially in the form of Exhibit A
hereto (which includes provisions for cashless exercise).
 
7. Reaffirmation of Loan Documents. Except as amended and modified hereby, all
of the terms and provisions of the Purchase Agreement and the other Transaction
Documents shall remain in full force and effect and are hereby in all respects
ratified and confirmed by the Company.  The Company hereby agrees that except as
expressly provided in this Amendment, the amendments and modifications herein
contained shall in no manner affect or impair the liabilities, duties and
obligations of the Company under the Transaction Documents.
 
8. Representations and Warranties.  As a material inducement for the Investor to
enter into this Amendment, the Company hereby represents and warrants to the
Investor that after giving effect to this Amendment: (a) all representations and
warranties in the Purchase Agreement and the other Transaction Documents are
true and correct in all material respects, as though made on the date hereof,
except to the
 
2

--------------------------------------------------------------------------------



extent that (i) any of them speak to a different specific date or may have
otherwise been made inaccurate by the mere passage of time; or (ii) the facts or
circumstances on which any of them were based have been changed by transactions
or events not prohibited by the Transaction Documents; (b) no Event of Default
under the Note will exist after giving effect to this Amendment; and (c) this
Amendment has been duly authorized and approved by all necessary organizational
action and requires the consent of no other person, and is binding and
enforceable against the Company in accordance with its terms.  The Company
further represents and warrants to the Investor as of the date of this Amendment
that (i) GBS Nevada holds a duly issued provisional certificate (the
"Certificate") from the Division of Public & Behavioral Health of the Nevada
Department of Health and Human Services to operate an establishment to cultivate
medical cannabis at 3550 W. Teco Avenue, Las Vegas, Nevada, (ii) such
Certificate is in good standing, (iii) GBS Nevada is in compliance with all
applicable legal requirements for the issuance and maintenance of the
Certificate, and (iv) neither the Company nor GBS Nevada has received any notice
that such Certificate may be revoked nor is any of them aware of any grounds for
such revocation.
 
9. Miscellaneous.
 

(a) All of the terms and provisions of this Amendment shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

(b) This Amendment may be executed in counterparts and by different parties
hereto in separate counterparts each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 

(c) The headings, captions and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

 

(d) Any provision of this Amendment held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

(e) This Amendment shall be construed in accordance with and governed by the
laws of the State of Delaware.

 




[Signature Page Follows]
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 


GROWBLOX SCIENCES, INC.


By: /s/ John Poss                         
Name: John Poss
Title: President


GB SCIENCES NEVADA LLC


By: /s/ John Poss                           
Name: John Poss
Title: President


PACIFIC LEAF VENTURES, LP


By: /s/ Sean Harris                       
Name: Sean Harris
Title: Manager of General Partner
 
 
 
Signature Page to Second Omnibus Amendment
4

--------------------------------------------------------------------------------

 